
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.21


EXECUTIVE BONUS PLAN—FY06


        So long as the Company achieves a minimum profit margin for FY06, as
more fully described below, qualifying executives of the Company will be awarded
a bonus in accordance with the following computations:

Base Bonus

        The Base Bonus will be equal to the executive's base salary earned
during the fiscal year times a Base Bonus Percentage assigned by the Board to
his or her position. For FY06, the Base Bonus Percentage for each executive
position is as set forth below:

Title


--------------------------------------------------------------------------------

  Bonus Percentage

--------------------------------------------------------------------------------

  President & CEO   75 % Senior Vice President & Chief Operating Officer   65 %
Senior Vice President & Chief Financial Officer   65 % Senior Vice
President—In-Flight and Administrative Services   55 % Vice President   45 %
Senior Directors   30 % Directors   20 %

Profit Adjustment

        The Base Bonus will then be adjusted based on the pre-tax profit margin
achieved by the Company for the fiscal year as follows:

PAB  = BB × APM/TPM, where

PAB   =   The executive's Profit Adjusted Bonus BB   =   The executive's Base
Bonus APM   =   The Company's pre-tax profit margin, expressed as a percentage,
adjusted for unusual items as approved by the Board, as subject to the Maximum
Profit Margin described below TPM   =   The Target Pre-Tax Profit Margin as
established by the Board for the fiscal year

provided, no executive will be paid a bonus unless the Company's APM is at least
equal to or greater than a Minimum Profit Margin (mPM), and the APM cannot
exceed a Maximum Profit Margin (MPM), each as established by the Board for the
fiscal year.

        For the Company's FY06, the TPM is 8%, the mPM is 2% and the MPM is 12%.

Competitive Performance Adjustment

        The Profit Adjusted Bonus for each executive will be further adjusted
based on the Company's financial performance in certain categories compared to a
peer group of competitors, each as determined by the Board in advance of the
fiscal year, and calculated as follows:

CAB = PAB × (PR/50%), where

CAB   =   Competitive Adjusted Bonus PAB   =   Profit Adjusted Bonus PR   =  
The Company's percentile ranking against the Peer Group in the performance
category selected by the Board for the fiscal year

provided, the PAB will not be adjusted below a minimum performance adjustment
factor (mPF) or above a maximum performance adjustment factor (MPF) as
established by the Board in advance of the fiscal year.

        For FY06, the Peer Group is all major and low-cost airlines not
operating under bankruptcy protection at any time during the measurement period;
the performance category is Pre-Tax Profit Margin as calculated under GAAP for
the 12 month period equal to the Company's fiscal year, excluding extraordinary
items; mPF is .5 if the PR is equal to or less than 25%; and MPF is 1.5 if the
PR is equal to or greater than 75%.

Discretionary Adjustment

        The CAB for any executive officer may be further increased or decreased
by the Board in its sole discretion by anywhere from 0% to 20% based on
individual performance.

        Notwithstanding any provision of this Bonus Plan, the decision to grant
a bonus to any employee of the Company and the terms and conditions of such
bonus will rest with the Board in its sole discretion.





QuickLinks


EXECUTIVE BONUS PLAN—FY06
